UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1212



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM R. ENDICOTT, DDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-1413-4-22)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Endicott, Appellant Pro Se. Deborah Brereton Barbier,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Endicott appeals the district court’s orders:             (1)

adopting   a   magistrate   judge’s   recommendation   to   impose   civil

penalties and imposing sanctions; and (2) denying Endicott’s Fed.

R. Civ. P. 59(e) motion for reconsideration.      We have reviewed the

record, the district court’s opinion accepting the recommendation

of the magistrate judge, and the order denying the Rule 59(e)

motion, and we find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See United States v. Endicott,

No. CA-97-1413-4-22 (D.S.C. Dec. 2, 1998, and Jan. 15, 1999).*          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 14, 1999, the district court’s records show that it was
entered on the docket sheet on January 15, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2